Title: Memorandum from William Blount, 31 July 1793
From: Blount, William
To: Washington, George



[Philadelphia, 31 July 1793]

answer to the Presidents questions
To the second question


Georgia
1 Regt
  640


South carolina
2 Regts



Do
1 Do
1920


No. Carolina
2 Regts
1280




3840


Virginia
2 Regt
1280




5120


July 31st 1793
In Case of a War with the Cherokees as well as the Creeks General Seveir is a fit Character to command that Part of the force which may be employed against the Cherokees.

Wm Blount

